Third District Court of Appeal
                               State of Florida

                     Opinion filed September 29, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-855
                        Lower Tribunal No. 16-7992
                           ________________


                           Elizabeth Murray,
                                  Appellant,

                                     vs.

            Simply Healthcare Plans, Inc., etc., et al.,
                                 Appellees.


     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     Landsman & Associates, P.A., and Lisa Landsman (Hallandale
Beach); Pomeranz & Associates, P.A., and Mark L. Pomeranz (Hallandale
Beach), for appellant.

     Leto Law Firm and Matthew P. Leto, for appellees.


Before FERNANDEZ, C.J., and GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.